Citation Nr: 0329059	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina (SC), that denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus.  The veteran perfected a 
timely appeal of this determination in December 2001.  The 
Board remanded these claims for additional development in May 
2003 and, in August 2003, they were returned to the Board.

It is noted that, on a VA Form 21-4138 received at the RO in 
June 2002, the veteran filed a claim of entitlement to 
service connection for headaches.  To date, the RO has not 
adjudicated the veteran's claim in the first instance.  
Accordingly, the Board concludes that this claim is not in 
appellate status and it is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service and is 
not related to any incident of service.

2.  Tinnitus was not shown in service and is not related to 
any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In a letter dated in June 2002, the veteran 
and his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, and what records the veteran was expected to 
provide in support of his claims.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision, the Board's May 2003 remand, a statement of 
the case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations as well as the reasons for the determinations 
made regarding the veteran's claims and the requirement to 
submit medical evidence that established entitlement to 
service connection for bilateral hearing loss and tinnitus.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

In this regard, the Board observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) (hereinafter, 
"PVA"), the United States Court of Appeals for the Federal 
Circuit (hereinafter, the "Federal Circuit") invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) (West 
Supp. 2002).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Significantly, in this case, 
the veteran submitted a signed statement to the RO in March 
2001 where he wrote, "I have sent you all of the evidence 
that I have."  A detailed review of the June 2002 letter 
from the RO indicates that it requested that the veteran 
submit additional evidence in support of his claims within 60 
days of the date of that letter, language that may 
potentially violate the PVA decision.  However, the veteran 
also was notified in this letter of the one-year period to 
submit such evidence.  The RO subsequently obtained all of 
the veteran's VA treatment records from the William Jennings 
Bryan Dorn VA Medical Center, Columbia, SC (hereinafter, the 
"Dorn VAMC"), dated between September 2000 and January 
2003.  More importantly, the RO did not adjudicate the 
veteran's currently appealed claims until after the one year 
period for submitting additional evidence had expired, when 
it issued a supplemental statement of the case to the veteran 
and his service representative in July 2003.  In response, 
the veteran notified the RO that same month that he had 
completely presented his case, was waiving the 60-day period 
to submit additional information in support of his claims, 
and was requesting that his claims be forwarded to the Board 
for appellate review.  

Under these circumstances, and particularly in light of the 
fact that the RO did not adjudicate the veteran's currently 
appealed claims until after the one year period for 
submitting additional evidence had expired, the Board finds 
that the RO's actions in this case were not inconsistent with 
38 U.S.C.A. § 5103 (West Supp. 2002), as that provision was 
interpreted by the Federal Circuit in PVA.  Accordingly, the 
Board concludes that the veteran is not prejudiced by the 
language found in the June 2002 letter sent to him and his 
service representative concerning the VCAA.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  The veteran has stated in the course of 
this appeal that he does not have any additional medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law, 
and adjudication of the claims of entitlement to service 
connection for bilateral hearing loss and for tinnitus poses 
no risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported that he was in good health and also reported 
no history of ear trouble on a medical history report dated 
in December 1960.  

Clinical evaluation of the veteran at the time of his 
induction physical examination in October 1961 revealed that 
his hearing was "15/15" bilaterally (indicating normal 
hearing), and he was found qualified for induction into 
active service.

The veteran's service medical records are completely negative 
for any in-service complaints of hearing loss and tinnitus.

The veteran reported no history of ear trouble on a medical 
history report completed at the time of his separation 
physical examination in August 1963.  Clinical evaluation of 
the veteran revealed that his hearing was "15/15" 
bilaterally (indicating normal hearing), and he was found 
qualified for separation from service.

A review of the veteran's private outpatient treatment 
records dated between April 1987 and February 1988, and 
received at the RO in July 2000, indicates that the veteran 
was treated for complaints of ringing in his left ear (or 
tinnitus) and hearing loss during this period.  For example, 
on outpatient examination at Greenwood Ear Nose & Throat 
Association, SC, in August 1987, the veteran complained of 
ringing in his left ear for most of his adult life.  Physical 
examination of the veteran revealed that his ear canals and 
ear drums were clear.  The veteran's audiogram was 
interpreted to reveal mild hearing loss in the mid and upper 
frequencies on the left.  The diagnosis was left unilateral 
hearing loss.  On follow-up examination later that same 
month, it was noted that the veteran's speech discrimination 
was excellent, his acoustic reflexes were normal, and he had 
hearing loss in the left ear as opposed to the right.

On outpatient examination at the Spartanburg Ear Nose & 
Throat Clinic, Spartanburg, SC, in January 1988, and received 
at the RO in July 2000, the veteran complained of ringing in 
the left ear and decreased hearing.  Physical examination of 
the veteran revealed bilateral tympanosclerosis (or the 
formation of dense connective tissue in the middle ear), but 
his ears were otherwise clear.  The veteran's only speech 
discrimination score noted at this examination was 84 percent 
at 80 decibels (dB) in the left ear.  The diagnoses included 
tinnitus and questionable conductive hearing loss.

In a statement submitted to the RO in October 2000, the 
veteran stated that he had incurred his hearing loss and 
tinnitus "while around artillery and tanks with no 
protection for my ears" during the first six months of his 
active military service at Fort Hood, Texas, where he had 
been assigned to the 149th Ordnance Division.  The veteran 
also stated that he had not had any post-service experiences 
that would have led to hearing loss or tinnitus.  Therefore, 
he concluded that his hearing loss and tinnitus had been 
incurred during service.  

A review of the veteran's outpatient treatment records for 
June 1989 from Neurological Associates, P.A., Greenville, SC, 
received at the RO in December 2000, does not indicate any 
treatment or diagnosis of bilateral hearing loss or tinnitus.  
It was noted on a neurosurgical report dated in June 1989 
that the veteran had reported a medical history that included 
a constant ringing in the left ear and a diagnosis of mild 
hearing loss in the left ear.

A review of the veteran's outpatient VA treatment records 
from the Dorn VAMC for the period of September 2000 to 
January 2003 indicates that the veteran complained of 
tinnitus in the left ear on VA outpatient ear, nose, and 
throat (ENT) consultation in September 2000.  At this 
examination, the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
40
55
LEFT
15
15
40
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The assessment was moderate sensorineural hearing loss in the 
right ear and moderately severe sensorineural hearing loss in 
the left ear.

In a statement submitted to the RO in January 2003, the 
veteran stated that all available information had been sent 
to the RO and should be in his claims folder.

In response to an October 2002 Board development request, the 
veteran received VA outpatient audiology examination at the 
Dorn VAMC in April 2003.  At this examination, the veteran 
complained of hearing loss, left ear worse than right, and 
great difficulty in conversation.  The VA examiner stated 
that she had reviewed the veteran's claims folder and that 
her review had revealed that the veteran's hearing had been 
tested at the time of his separation physical examination in 
August 1968 and it had been completely within normal limits 
at that time.  Therefore, she concluded that any post-service 
hearing loss would have a different etiology.  This examiner 
also noted that the veteran's medical history was 
unremarkable for ear infections or ear surgery and that his 
history of military noise exposure included tanks, guns, 
machine guns, and the veteran's statement that he wore no ear 
protection during service.  The veteran stated that his 
tinnitus had begun 15 years earlier and that it was constant 
and unilateral on the left side.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
60
60
LEFT
25
25
45
60
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
Diagnostic and clinical tests also revealed normal middle ear 
function.  The examiner opined that it was least as likely as 
not that the veteran's hearing loss was associated with his 
military noise exposure, given that the veteran's hearing was 
within normal limits at the time of his separation physical 
examination and the tinnitus was least likely as not to be 
related to service because it had begun 15 years earlier, 
after the veteran had been discharged from service.  The 
examiner's diagnoses included mild sloping to moderately 
severe sensorinerual hearing loss in the right ear and 
moderate to severe sensorineural hearing loss at 2000 Hertz 
(Hz) and above in the left ear.  

In response to the Board's May 2003 remand, an addendum was 
obtained to the report of the veteran's April 2003 VA 
outpatient audiology examination in July 2003.  In this 
addendum, the VA examiner who conducted the veteran's April 
2003 audiology examination stated that, because the veteran's 
hearing was normal at the time of his separation physical 
examination in August 1963, any subsequent hearing loss would 
not be related to service.  Additionally, this VA examiner 
concluded that, since the veteran had separated from service 
many years before his tinnitus began, it also was not related 
to service.


Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred bilateral hearing loss and 
tinnitus during service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory thresholds in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Taking into account the relevant evidence discussed above, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the evidence does not support the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  At the outset, the 
Board observes that the veteran's service medical records are 
entirely negative for any history, diagnosis, or treatment of 
bilateral hearing loss and tinnitus during service.  A review 
of the remaining medical evidence of record on this claim 
indicates that the veteran was first diagnosed with hearing 
loss on or about 1987 and was diagnosed with tinnitus on or 
about 1988, more than 20 years after his separation from 
service.  None of the veteran's private examiners who 
diagnosed hearing loss and tinnitus many years after his 
separation from service provided a medical nexus between 
these disabilities and service.  In this regard, although the 
Board recognizes that the results of the veteran's most 
recent VA audiology examination in April 2003 demonstrate 
impaired hearing under 38 C.F.R. § 3.385 (2003), there is no 
competent medical evidence on the record of these claims that 
provides a nexus between either the veteran's currently 
diagnosed bilateral hearing loss or tinnitus and his service.  
Critically, the VA examiner who conducted the veteran's most 
recent audiology examination in April 2003 specifically ruled 
out a medical nexus between either the veteran's currently 
diagnosed bilateral hearing loss or tinnitus and his service 
in a July 2003 addendum to this examination.  

The Board also recognizes that the veteran is competent to 
provide lay statements as to the features or symptoms of an 
injury or illness.  Similarly, the veteran is competent to 
provide lay statements as to the sequence of events that led 
to the injuries he purports to have sustained during service.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred bilateral hearing loss and 
tinnitus as a result of exposure to loud noise from tanks, 
guns, and heavy trucks during service.  A review of the 
veteran's DD-214 indicates that his military occupational 
specialty (MOS) during service was as a heavy truck driver.  
As noted above, however, these statements are not supported 
by a detailed review of the objective medical evidence of 
record on these claims.  More importantly, the Board notes 
that, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the etiology or onset of either the veteran's 
bilateral hearing loss or his tinnitus.  Therefore, the Board 
cannot assign any probative value to the lay assertions in 
the record of this claim that bilateral hearing loss and 
tinnitus were incurred as a result of in-service noise 
exposure.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2003).  The appeal is 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



